[Cite as State v. Roberson, 2019-Ohio-3137.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO
                                                    C.A. No.       19CA011455
        Respondent

        v.
                                                    ORIGINAL ACTION IN
REGINALD ROBERSON                                   PROHIBITION

        Relator


Dated: August 5, 2019



        PER CURIAM.

        {¶1}      Relator, Reginald Roberson, has filed a petition for a writ of prohibition to

seek a stay of a judgment, issued by Judge Mark Betleski, that Mr. Roberson asserts is

void. For the following reasons, we dismiss the petition sua sponte. Sua sponte dismissal

of a petition, without notice, is appropriate only if the petition is frivolous or the claimant

obviously cannot prevail on the facts alleged in the petition. See, e.g., State ex rel. Duran

v. Kelsey, 106 Ohio St. 3d 58, 2005-Ohio-3674, ¶ 7.

        {¶2}      Mr. Roberson’s petition was confusingly captioned as both a notice of

appeal and as a request for writ of prohibition. Pursuant to this Court’s Magistrate’s

Order, Mr. Roberson clarified that he sought a writ of prohibition to prevent further

collection of court costs pursuant to Judge Betleski’s sentencing order.

        {¶3}      Generally, for this Court to issue a writ of prohibition, Mr. Roberson must

establish that: (1) Judge Betleski is about to exercise judicial power, (2) the exercise of
                                                                          C.A. No. 19CA011455
                                                                                     Page 2 of 3

that power is unauthorized by law, and (3) the denial of the writ will result in injury for

which no other adequate remedy exists. State ex rel. Jones v. Garfield Hts. Mun. Court,

77 Ohio St. 3d 447, 448 (1997). Mr. Roberson’s petition does not allege that Judge

Betleski is about to exercise judicial power, that the exercise of that power is unauthorized

by law, or that the denial of the writ will result in injury for which no other adequate

remedy exists. Mr. Roberson has alleged that Judge Betleski’s order requiring him to

pay fines and the cost of appointed counsel is void because Judge Betleski failed to

comply with R.C. 2947.14(B). This section describes the hearing that must be held when,

pursuant to R.C. 2947.14(A), a trial court decides to impose a sentence for a defendant’s

failure to pay fines.

       {¶4}   Mr. Roberson contends that this provision requires a hearing to be held at

sentencing to determine the defendant’s ability to pay. While that section does require a

hearing, it does not apply to the original sentencing hearing leading to a judgment of

conviction. Instead, this section applies when a trial court sentences a defendant to

incarceration for failing to pay fines.      R.C. 2947.14 “requires a hearing prior to

incarceration for nonpayment, [but] we do not believe that the hearing must be conducted

before imposing the fine.”      State v. Johnson, 107 Ohio App. 3d 723, 728–29 (8th

Dist.1995). “[T]he hearing requirement of R.C. 2947.14(A) does not arise until the court

decides to incarcerate an offender for failure to pay a fine.” State v. Wilton, 6th Dist.

Wood No. WD-99-040, 2000 WL 331575, *3 (Mar. 31, 2000).

       {¶5}   “[T]he purpose of a writ of prohibition is to restrain inferior courts and

tribunals from exceeding their jurisdiction.” State ex rel. Jones v. Suster, 84 Ohio St.3d
                                                                         C.A. No. 19CA011455
                                                                                    Page 3 of 3

70, 73 (1998). A writ of prohibition “tests and determines solely and only the subject

matter jurisdiction” of the lower court. State ex rel. Eaton Corp. v. Lancaster, 40 Ohio

St.3d 404, 409 (1988). If the trial court acts when it patently and unambiguously lacks

jurisdiction, prohibition will lie to correct the results of previous unauthorized actions.

See, e.g., State ex rel. Richland Cty. Children Services v. Richland Cty. Court of Common

Pleas, 152 Ohio St. 3d 421, 2017-Ohio-9160. Mr. Roberson has not alleged that Judge

Betleski has exceeded his jurisdiction. Instead, Mr. Roberson has argued that Judge

Betleski failed to follow a statute – a statute that was inapplicable – at his sentencing

hearing. Mr. Roberson’s petition has failed to assert any facts to support a claim for a

writ of prohibition.

       {¶6}   Because Mr. Roberson cannot prevail on the facts he alleged, the petition is

dismissed. Costs of this action are taxed to Relator. The clerk of courts is hereby directed

to serve upon all parties not in default notice of this judgment and its date of entry upon

the journal. See Civ.R. 58(B).




                                                  THOMAS A. TEODOSIO
                                                  FOR THE COURT


CARR, J.
SCHAFER, J.
CONCUR.

APPEARANCES:

REGINALD ROBERSON, Pro se, Relator.

DENNIS P. WILL, Prosecuting Attorney, for Respondent.